     Case 3:19-cr-00255-WHA Document 65-1 Filed 09/17/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
                     EXHIBIT A
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 3:19-cr-00255-WHA Document 65-1 Filed 09/17/20 Page 2 of 2




     I am writing to accept responsibility for committing my two offences, possession and

transportation of child pornography. I accept full and complete responsibility of my action

without any excuse, because there is simply no excuse for my actions.

     I can genuinely feel for the pain that my action perpetrate, and wish somehow

apologize to these victims in person. I understand that by watching these videos I am

causing more pain to the victims and I am sorry for their sufferings and what they have been

through. To put these words in to action I plan to help making the victims whole through

compensation and volunteering.

     In addition to the mandated restitution, I will donate voluntarily to non-profit charities

which are helping other similar situated victims as an additional way for repayment to the

victims for my actions. I will also volunteer at these organizations to help their cause if

allowed to do so. I believe Team HOPE of the NCMEC (National Center for Missing and

Exploited Children) would be a good organization.
